Third District Court of Appeal
                               State of Florida

                         Opinion filed March 3, 2021.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                             No. 3D20-1352
                        Lower Tribunal No. 19-9346
                           ________________


                          Adolfo Perez Sr., et al.,
                                Appellants,

                                     vs.

                          Adolfo Perez Jr., et al.,
                                Appellees.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Martin Zilber, Judge.


     Weissman & Dervishi, P.A., and Peter A. Tappert, for appellants.

     Choi & Menezes, LLP, and IL Young Choi, for appellees.


Before EMAS, C.J., and SCALES and GORDO, JJ.

     PER CURIAM.

     Affirmed. See Abramson v. Brant, 141 So. 2d 777, 778 (Fla. 3d DCA

1962) (“[T]he court making the appointment [of a receiver] may, at its
discretion, during the pendency of the action make such further orders as

are necessary and proper for the protection of the property and interests

concerned.”); Puma Enters. Corp. v. Vitale, 566 So. 2d 1343, 1345 (Fla. 3d

DCA 1990) (affirming, under an abuse of discretion standard, the trial court’s

ex parte order expanding the scope of an existing receivership to include an

assignee of assets subject to the initial receivership).




                                       2